Exhibit 10.96

 

AMENDMENT NO. 1 TO LOAN AGREEMENT,

FIRST AMENDMENT TO SECURITY AGREEMENTS AND

FIRST AMENDMENT TO CONTINUING AND UNCONDITIONAL GUARANTY

 

This Amendment No. 1 to Loan Agreement, First Amendment to Security Agreements
and First Amendment to Continuing and Unconditional Guaranty (this “Amendment”)
dated as of August __, 2019, is between Bank of America, N.A. (the “Bank”), CUI,
Inc., an Oregon corporation, (“CUI”) and CUI-Canada, Inc., a Nova Scotia
corporation (“CUI Canada”, and collectively with CUI, the “Borrower”).

 

RECITALS

 

A.     The Bank and the Borrower entered into a certain Loan Agreement dated as
of April 18, 2019 (together with any previous amendments, the “Agreement”).

 

B.     The Bank and CUI entered into that certain Security Agreement dated as of
April 18, 2019 (together with any previous amendments, the “U.S. Security
Agreement”).

 

C.     The Bank and CUI Canada entered into that certain General Security
Agreement dated as of April 18, 2019 (together with any previous amendments, the
“Canadian Security Agreement”; and collectively with the U.S. Security
Agreement, the “Security Agreements”).

 

D.     The Bank and CUI-Global, Inc., a Colorado corporation (the “Parent”),
entered into that certain Continuing and Unconditional Guaranty dated as of
April 18, 2019 (together with any previous amendments, the “Parent Guaranty”,
and collectively with the Agreement and the Security Agreements, the “Amended
Agreements”).

 

E.     The Bank, the Borrower and the Parent desire to amend the Amended
Agreements. This Amendment shall be effective on the date hereof, subject to any
conditions stated in this Amendment.

 

AGREEMENT

 

1.     Definitions. Capitalized terms used but not defined in this Amendment
shall have the meaning given to them in the Agreement.

 

2.     Amendments. The Agreement is hereby amended as follows:

 

2.1     In Section 7.4 of the Agreement, the definition of “Basic Fixed Charge
Coverage Ratio” is amended to add “plus non-cash items at the Bank’s sole
discretion,” immediately preceding “to (b)” therein.

 

2.2     Section 7.5(b) of the Agreement is hereby amended to replace the “.” at
the end thereof with “; provided that for purposes of determining compliance
with this Section 7.5(b) commencing with the fiscal quarter ending June 30,
2019, the aggregate amount of dividends, redemptions of stock or membership
interests, distributions and withdrawals (as applicable) shall exclude $523,500
relating to the transfer of a cash restricted standby letter of credit from
Wells Fargo Bank to the Bank.”

 

- 1 -

--------------------------------------------------------------------------------

 

 

2.3     A new Section 9.25 is hereby add to the end of the Agreement to read as
follows:

 

9.25     Acknowledgement Regarding Any Supported QFCs.

 

To the extent that this Agreement and any other related loan documents
(collectively, the “Loan Documents”) provide support, through a guarantee or
otherwise, for any swap contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

 

 

(a)

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States.

 

 

(b)

As used in this Section 9.25, the following terms have the following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

- 2 -

--------------------------------------------------------------------------------

 

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

3.     Amendment to Security Agreements.

 

3.1     A new Section 15 is hereby add to the end of the U.S. Security Agreement
to read as follows:

 

15. Acknowledgement. Section 9.25 of that certain Loan Agreement, dated as of
April 18, 2019, among CUI, Inc. and CUI-Canada, Inc., as borrowers, and BANA, is
incorporated herein by reference mutatis mutandis.

 

3.2     A new Section 12 is hereby add to the end of the Canadian Security
Agreement to read as follows:

 

12. Acknowledgement. Section 9.25 of that certain Loan Agreement, dated as of
April 18, 2019, among CUI, Inc. and CUI-Canada, Inc., as borrowers, and BANA, is
incorporated herein by reference mutatis mutandis.

 

4.     Amendment to Parent Guaranty. Section 27 of the Parent Guaranty is hereby
renumbered as Section 28 and a new Section 27 is hereby added to the Parent
Guaranty to read as follows:

 

27. Acknowledgement. Section 9.25 of that certain Loan Agreement, dated as of
April 18, 2019, among Borrower and BANA, is incorporated herein by reference
mutatis mutandis.

 

5.     Representations and Warranties. When the Borrower signs this Amendment,
the Borrower represents and warrants to the Bank that: (a) there is no event
which is, or with notice or lapse of time or both would be, a default under the
Agreement except those events, if any, that have been disclosed in writing to
the Bank or waived in writing by the Bank, (b) the representations and
warranties in the Agreement are true as of the date of this Amendment as if made
on the date of this Amendment, (c) this Amendment does not conflict with any
law, agreement, or obligation by which the Borrower is bound, (d) this Amendment
is within the Borrower’s powers, has been duly authorized, and does not conflict
with any of the Borrower’s organizational papers, (e) the information included
in the Beneficial Ownership Certification most recently provided to the Bank, if
applicable, is true and correct in all respects, and (f) as of the date of this
Amendment and throughout the term of the Agreement, no Obligor is (1) an
employee benefit plan subject to Title I of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), (2) a plan or account subject to
Section 4975 of the Internal Revenue Code of 1986 (the “Code”); (3) an entity
deemed to hold “plan assets” of any such plans or accounts for purposes of ERISA
or the Code; or (4) a “governmental plan” within the meaning of ERISA.

 

6.     Conditions. The effectiveness of this Amendment is conditioned upon the
Bank’s receipt of the following items, in form and content acceptable to the
Bank:

 

6.1     A fully executed counterpart of this Amendment from the Borrower and the
Parent in form satisfactory to the Bank.

 

6.2     KYC Information.

 

(a)     Upon the request of the Bank, the Borrower shall have provided to the
Bank, and the Bank shall be reasonably satisfied with, the documentation and
other information so requested in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the PATRIOT Act.

 

- 3 -

--------------------------------------------------------------------------------

 

 

(b)     If the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, it shall have provided a Beneficial Ownership
Certification to the Bank if so requested.

 

6.3     Evidence that the execution, delivery and performance by the Borrower
and the Parent of this Amendment and any instrument or agreement required under
this Amendment have been duly authorized.

 

6.4     Payment by the Borrower of all costs, expenses and attorneys’ fees
(including allocated costs for in-house legal services) incurred by the Bank in
connection with this Amendment.

 

7.     Effect of Amendment. Except as provided in this Amendment, all of the
terms and conditions of the Agreement, including but not limited to any Waiver
of Jury Trial or Dispute Resolution Provision contained therein, shall remain in
full force and effect.

 

8.     Counterparts. This Amendment may be executed in counterparts, each of
which when so executed shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of this Agreement (or of any agreement or document required
by this Agreement and any amendment to this Agreement) by telecopy or other
electronic imaging means shall be as effective as delivery of a manually
executed counterpart of this Agreement; provided, however, that the telecopy or
other electronic image shall be promptly followed by an original if required by
the Bank.

 

9.     FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET
OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE
CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

 

10.     Statutory Notice. Under Oregon law, most agreements, promises and
commitments made by the Bank concerning loans and other credit extensions which
are not for personal, family or household purposes or secured solely by the
Borrower’s residence must be in writing, express consideration and be signed by
us (Bank) to be enforceable.

 

[remainder of page intentionally left blank]

 

- 4 -

--------------------------------------------------------------------------------

 

 

The parties executed this Amendment as of the date stated at the beginning of
this Amendment, intending to create an instrument executed under seal.

 

BANK:

 

BANK OF AMERICA, N.A.

 

 

By: /s/ Michael W. Snook  

Name: Michael W. Snook

Title: Senior Vice President

 

BORROWER:

 

CUI, INC.,

an Oregon corporation

 

 

By: /s/ Daniel N. Ford  (Seal)

Name: Daniel N. Ford

Title: CFO

 

CUI-CANADA, INC.,

a Nova Scotia corporation

 

 

By: /s/ Daniel N. Ford  (Seal)

Name: Daniel N. Ford

Title: CFO

 

CUI-GLOBAL, INC.,

 

a Colorado corporation

 

 

By: /s/ Daniel N. Ford  (Seal)

Name: Daniel N. Ford

Title: CFO

 

 

AMENDMENT NO. 1

CUI, INC.

 

 

 

 

 

 

 

 